        Case 1:15-bk-15519-SDR          Doc 43   Filed 06/17/20    Entered 06/17/20 10:06:54       Desc
                                                  Page 1 of 6



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                            Case No.: 15-15519 SDR
LEWIS EDWIN CULBERSON                                             Chapter 13
PATRICIA DIANNE CULBERSON


                                    NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      NATIONSTAR MORTGAGE LLC


 Court Claim Number: 006           UCI: NA
Last Four of Account Id Number:      1213
 Property Address, if available:     ROUTE 1 BOX 182



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                       $18653.05
 b. Prepetition arrearage paid by the Trustee:                           $18653.05
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                 $0.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:               $0.00
 Total Disbursements by Trustee:                                         $71,641.53


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid thru the Trustee conduit.

Current Monthly Mortgage Payment: $964.65

Next post-petition payment due: June 2020

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.
         Case 1:15-bk-15519-SDR          Doc 43     Filed 06/17/20      Entered 06/17/20 10:06:54        Desc
                                                     Page 2 of 6
                      YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: 6/17/2020                                      Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on June 17, 2020 a copy of the Notice of Final Cure was served on those listed below as
indicated:

Via electronic noticing:

RICHARD L BANKS & ASSOCIATES - ECF
US Trustee – ECF
Bankruptcy Court – ECF
RUBIN LUBLIN TN PLLC – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: LEWIS EDWIN CULBERSON, 1457 CHESTUEE ROAD, , DELANO, TN 37325
Creditor: NATIONSTAR MORTGAGE LLC, PO BOX 619094, , DALLAS, TX 75261-9741
Creditor Noticing Address: NATIONSTAR MORTGAGE LLC PO BOX 619096 DALLAS TX 75261-9741


                                                      s/ Kara L. West w/permission by DRJ (35)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
          Case 1:15-bk-15519-SDR           Doc 43   Filed 06/17/20       Entered 06/17/20 10:06:54      Desc
                                            Disbursements
                                                   Page 3 offor
                                                             6 Claim
Case: 15-15519            LEWIS EDWIN CULBERSON
         NATIONSTAR MORTGAGE LLC
                                                                                   Sequence: 24
         PO BOX 619094
                                                                                      Modify:
                                                                                  Filed Date: 4/25/2016 12:00:00AM
         DALLAS, TX 75261-9741
                                                                                  Hold Code:
Acct No: 1213/RT 1 BOX 182 37325
         RT 1 BOX 182 DELANO TN 37325***

                                               Debt:    $52,988.48             Interest Paid:       $0.00
        Amt Sched:   $62,997.85                                                  Accrued Int:       $0.00
         Amt Due:       $941.90                 Paid:   $52,988.48              Balance Due:        $0.00

     name                            Type       Date           Check #      Principal    Interest       Total Reconciled
 0060       NATIONSTAR MORTGAGE LLC
        NATIONSTAR MORTGAGE LLC               05/31/2020        2066418      $941.90       $0.00     $941.90
        NATIONSTAR MORTGAGE LLC               04/30/2020        2062431      $941.90       $0.00     $941.90 05/22/2020
        NATIONSTAR MORTGAGE LLC               03/31/2020       2058670       $941.90       $0.00     $941.90 04/24/2020
        NATIONSTAR MORTGAGE LLC               02/29/2020        2054543      $941.90       $0.00     $941.90 03/25/2020
        NATIONSTAR MORTGAGE LLC               01/31/2020       2050537       $941.90       $0.00     $941.90 02/21/2020
        NATIONSTAR MORTGAGE LLC               12/31/2019       2046517       $941.90       $0.00     $941.90 01/23/2020
        NATIONSTAR MORTGAGE LLC               11/30/2019       2042490       $941.90       $0.00     $941.90 12/26/2019
        NATIONSTAR MORTGAGE LLC       V       11/14/2019        2038591     ($941.90)      $0.00     ($941.90) 11/14/2019
        NATIONSTAR MORTGAGE LLC       M       11/14/2019       2039494       $941.90       $0.00     $941.90 11/29/2019
        NATIONSTAR MORTGAGE LLC               10/31/2019        2038591      $941.90       $0.00     $941.90 11/14/2019
        NATIONSTAR MORTGAGE LLC       V       10/14/2019        2034491     ($941.90)      $0.00     ($941.90) 10/14/2019
        NATIONSTAR MORTGAGE LLC       M       10/14/2019       2035390       $941.90       $0.00     $941.90 10/28/2019
        NATIONSTAR MORTGAGE LLC               09/30/2019        2034491      $941.90       $0.00     $941.90 10/14/2019
        NATIONSTAR MORTGAGE LLC               08/31/2019       2030474       $941.90       $0.00     $941.90 09/26/2019
        NATIONSTAR MORTGAGE LLC               07/31/2019        2026288      $941.90       $0.00     $941.90 08/22/2019
        NATIONSTAR MORTGAGE LLC               06/30/2019        2022108      $941.90       $0.00     $941.90 07/29/2019
        NATIONSTAR MORTGAGE LLC               05/31/2019       2017927       $936.32       $0.00     $936.32 06/24/2019
        NATIONSTAR MORTGAGE LLC               04/30/2019        2013525      $936.32       $0.00     $936.32 05/28/2019
        NATIONSTAR MORTGAGE LLC               03/31/2019        2009122      $936.32       $0.00     $936.32 04/26/2019
        NATIONSTAR MORTGAGE LLC       M       03/13/2019       2005904       $936.32       $0.00     $936.32 03/27/2019
        NATIONSTAR MORTGAGE LLC       V       03/13/2019        2004968     ($936.32)      $0.00     ($936.32) 03/13/2019
        NATIONSTAR MORTGAGE LLC               02/28/2019        2004968      $936.32       $0.00     $936.32 03/13/2019
        NATIONSTAR MORTGAGE LLC               01/31/2019        2000831      $936.32       $0.00     $936.32 02/26/2019
        NATIONSTAR MORTGAGE LLC               12/31/2018        1996773      $964.94       $0.00     $964.94 01/28/2019
        NATIONSTAR MORTGAGE LLC               11/30/2018        1992719    $1,347.53       $0.00    $1,347.53 12/26/2018
        NATIONSTAR MORTGAGE LLC               10/31/2018       1988687     $1,337.29       $0.00    $1,337.29 11/30/2018
        NATIONSTAR MORTGAGE LLC               09/30/2018        1980256    $1,242.05       $0.00    $1,242.05 10/26/2018
        NATIONSTAR MORTGAGE LLC               08/31/2018        1976116    $1,196.59       $0.00    $1,196.59 09/24/2018
        NATIONSTAR MORTGAGE LLC               06/30/2018        1967432    $1,086.17       $0.00    $1,086.17 07/24/2018
        NATIONSTAR MORTGAGE LLC               05/31/2018       1963104     $1,041.83       $0.00    $1,041.83 06/26/2018
        NATIONSTAR MORTGAGE LLC               04/30/2018       1958604     $1,076.23       $0.00    $1,076.23 05/23/2018
                                                                                                                       1
         Case 1:15-bk-15519-SDR       Doc 43   Filed 06/17/20   Entered 06/17/20 10:06:54       Desc
   name                           Type     DatePage 4 ofCheck
                                                         6    #     Principal   Interest       Total Reconciled
    NATIONSTAR MORTGAGE LLC              03/31/2018     1953945    $1,156.10      $0.00    $1,156.10 04/23/2018
       NATIONSTAR MORTGAGE LLC           02/28/2018      1949221 $1,162.25        $0.00    $1,162.25 03/21/2018
       NATIONSTAR MORTGAGE LLC           01/31/2018      1944806   $1,162.24      $0.00    $1,162.24 02/22/2018
       NATIONSTAR MORTGAGE LLC           12/31/2017      1940171 $1,162.24        $0.00    $1,162.24 01/24/2018
       NATIONSTAR MORTGAGE LLC           11/30/2017      1935674   $1,162.24      $0.00    $1,162.24 12/27/2017
       NATIONSTAR MORTGAGE LLC           10/31/2017      1931105   $1,162.24      $0.00    $1,162.24 11/28/2017
       NATIONSTAR MORTGAGE LLC           09/30/2017      1926487   $1,167.38      $0.00    $1,167.38 10/24/2017
       NATIONSTAR MORTGAGE LLC           08/31/2017      1921800   $1,167.38      $0.00    $1,167.38 09/21/2017
       NATIONSTAR MORTGAGE LLC           07/31/2017      1917111 $1,167.38        $0.00    $1,167.38 08/24/2017
       NATIONSTAR MORTGAGE LLC           06/30/2017      1912434   $1,222.88      $0.00    $1,222.88 07/24/2017
       NATIONSTAR MORTGAGE LLC           05/31/2017      1907680   $1,237.86      $0.00    $1,237.86 06/22/2017
       NATIONSTAR MORTGAGE LLC    M      05/13/2017      1903878   $1,207.91      $0.00     $1,207.91 05/22/2017
       NATIONSTAR MORTGAGE LLC    V      05/13/2017      1902753 ($1,207.91)      $0.00    ($1,207.91) 05/13/2017
       NATIONSTAR MORTGAGE LLC           04/30/2017      1902753   $1,207.91      $0.00     $1,207.91 05/13/2017
       NATIONSTAR MORTGAGE LLC    V      04/13/2017      1897955 ($1,222.88)      $0.00    ($1,222.88) 04/13/2017
       NATIONSTAR MORTGAGE LLC    M      04/13/2017      1899108   $1,222.88      $0.00    $1,222.88 04/20/2017
       NATIONSTAR MORTGAGE LLC           03/31/2017      1897955   $1,222.88      $0.00    $1,222.88 04/13/2017
       NATIONSTAR MORTGAGE LLC           02/28/2017      1892982   $1,222.88      $0.00    $1,222.88 03/21/2017
       NATIONSTAR MORTGAGE LLC           01/31/2017      1888345   $1,222.88      $0.00    $1,222.88 02/23/2017
       NATIONSTAR MORTGAGE LLC    M      01/12/2017      1884655   $1,222.88      $0.00    $1,222.88 01/19/2017
       NATIONSTAR MORTGAGE LLC    V      01/12/2017      1883602 ($1,222.88)      $0.00    ($1,222.88) 01/12/2017
       NATIONSTAR MORTGAGE LLC           12/31/2016      1883602   $1,222.88      $0.00    $1,222.88 01/12/2017
       NATIONSTAR MORTGAGE LLC           10/31/2016      1874194   $1,223.37      $0.00    $1,223.37 11/22/2016
       NATIONSTAR MORTGAGE LLC           09/30/2016      1869361 $1,228.53        $0.00    $1,228.53 10/26/2016
       NATIONSTAR MORTGAGE LLC           08/31/2016      1864514   $1,228.53      $0.00    $1,228.53 09/22/2016
       NATIONSTAR MORTGAGE LLC           07/31/2016      1859560   $1,228.53      $0.00    $1,228.53 08/22/2016
       NATIONSTAR MORTGAGE LLC           06/30/2016      1854729   $1,228.53      $0.00    $1,228.53 07/22/2016
       NATIONSTAR MORTGAGE LLC           05/31/2016      1849754     $687.74      $0.00      $687.74 06/21/2016
       NATIONSTAR MORTGAGE LLC           04/30/2016      1844647   $1,856.60      $0.00    $1,856.60 05/25/2016
                                                      Sub-totals: $52,988.48     $0.00 $52,988.48

0061      NATIONSTAR MORTGAGE LLC
       NATIONSTAR MORTGAGE LLC           05/31/2020      2066418     $889.05      $0.00      $889.05
       NATIONSTAR MORTGAGE LLC           04/30/2020      2062431     $343.00      $0.00      $343.00 05/22/2020
       NATIONSTAR MORTGAGE LLC           03/31/2020      2058670     $343.00      $0.00      $343.00 04/24/2020
       NATIONSTAR MORTGAGE LLC           02/29/2020      2054543     $343.00      $0.00      $343.00 03/25/2020
       NATIONSTAR MORTGAGE LLC           01/31/2020      2050537     $343.00      $0.00      $343.00 02/21/2020
       NATIONSTAR MORTGAGE LLC           12/31/2019      2046517     $343.00      $0.00      $343.00 01/23/2020
       NATIONSTAR MORTGAGE LLC           11/30/2019      2042490     $343.00      $0.00      $343.00 12/26/2019
       NATIONSTAR MORTGAGE LLC    V      11/14/2019      2038591    ($343.00)     $0.00     ($343.00) 11/14/2019
       NATIONSTAR MORTGAGE LLC    M      11/14/2019      2039494     $343.00      $0.00      $343.00 11/29/2019
       NATIONSTAR MORTGAGE LLC           10/31/2019      2038591     $343.00      $0.00      $343.00 11/14/2019
       NATIONSTAR MORTGAGE LLC    V      10/14/2019      2034491    ($343.00)     $0.00     ($343.00) 10/14/2019

                                                                                                               2
   Case 1:15-bk-15519-SDR       Doc 43   Filed 06/17/20   Entered 06/17/20 10:06:54    Desc
name                        Type     DatePage 5 ofCheck
                                                   6    #    Principal   Interest     Total Reconciled
 NATIONSTAR MORTGAGE LLC     M     10/14/2019     2035390     $343.00      $0.00    $343.00 10/28/2019
NATIONSTAR MORTGAGE LLC            09/30/2019      2034491    $343.00      $0.00    $343.00 10/14/2019
NATIONSTAR MORTGAGE LLC            08/31/2019      2030474    $343.00      $0.00    $343.00 09/26/2019
NATIONSTAR MORTGAGE LLC            07/31/2019      2026288    $343.00      $0.00    $343.00 08/22/2019
NATIONSTAR MORTGAGE LLC            06/30/2019      2022108    $343.00      $0.00    $343.00 07/29/2019
NATIONSTAR MORTGAGE LLC            05/31/2019      2017927    $343.00      $0.00    $343.00 06/24/2019
NATIONSTAR MORTGAGE LLC            04/30/2019      2013525    $343.00      $0.00    $343.00 05/28/2019
NATIONSTAR MORTGAGE LLC            03/31/2019      2009122    $343.00      $0.00    $343.00 04/26/2019
NATIONSTAR MORTGAGE LLC     V      03/13/2019      2004968   ($343.00)     $0.00    ($343.00) 03/13/2019
NATIONSTAR MORTGAGE LLC     M      03/13/2019      2005904    $343.00      $0.00    $343.00 03/27/2019
NATIONSTAR MORTGAGE LLC            02/28/2019      2004968    $343.00      $0.00    $343.00 03/13/2019
NATIONSTAR MORTGAGE LLC            01/31/2019      2000831    $343.00      $0.00    $343.00 02/26/2019
NATIONSTAR MORTGAGE LLC            12/31/2018      1996773    $344.96      $0.00    $344.96 01/28/2019
NATIONSTAR MORTGAGE LLC            11/30/2018      1992719    $405.23      $0.00    $405.23 12/26/2018
NATIONSTAR MORTGAGE LLC            10/31/2018      1988687    $415.47      $0.00    $415.47 11/30/2018
NATIONSTAR MORTGAGE LLC            09/30/2018      1980256    $510.71      $0.00     $510.71 10/26/2018
NATIONSTAR MORTGAGE LLC            08/31/2018      1976116    $535.77      $0.00    $535.77 09/24/2018
NATIONSTAR MORTGAGE LLC            06/30/2018      1967432    $495.62      $0.00    $495.62 07/24/2018
NATIONSTAR MORTGAGE LLC            05/31/2018      1963104    $499.26      $0.00    $499.26 06/26/2018
NATIONSTAR MORTGAGE LLC            04/30/2018      1958604    $474.48      $0.00    $474.48 05/23/2018
NATIONSTAR MORTGAGE LLC            03/31/2018      1953945    $416.95      $0.00    $416.95 04/23/2018
NATIONSTAR MORTGAGE LLC            02/28/2018      1949221    $412.53      $0.00    $412.53 03/21/2018
NATIONSTAR MORTGAGE LLC            01/31/2018      1944806    $412.52      $0.00    $412.52 02/22/2018
NATIONSTAR MORTGAGE LLC            12/31/2017      1940171    $412.53      $0.00    $412.53 01/24/2018
NATIONSTAR MORTGAGE LLC            11/30/2017      1935674    $412.52      $0.00    $412.52 12/27/2017
NATIONSTAR MORTGAGE LLC            10/31/2017      1931105    $412.53      $0.00    $412.53 11/28/2017
NATIONSTAR MORTGAGE LLC            09/30/2017      1926487    $414.08      $0.00    $414.08 10/24/2017
NATIONSTAR MORTGAGE LLC            08/31/2017      1921800    $414.07      $0.00    $414.07 09/21/2017
NATIONSTAR MORTGAGE LLC            07/31/2017      1917111    $414.07      $0.00    $414.07 08/24/2017
NATIONSTAR MORTGAGE LLC            06/30/2017      1912434    $374.10      $0.00    $374.10 07/24/2017
NATIONSTAR MORTGAGE LLC            05/31/2017      1907680    $378.61      $0.00     $378.61 06/22/2017
NATIONSTAR MORTGAGE LLC            04/30/2017      1902754    $369.57      $0.00    $369.57 05/22/2017
NATIONSTAR MORTGAGE LLC     M      04/13/2017      1899108    $374.10      $0.00    $374.10 04/20/2017
NATIONSTAR MORTGAGE LLC     V      04/13/2017      1897955   ($374.10)     $0.00    ($374.10) 04/13/2017
NATIONSTAR MORTGAGE LLC            03/31/2017      1897955    $374.10      $0.00    $374.10 04/13/2017
NATIONSTAR MORTGAGE LLC            02/28/2017      1892982    $374.10      $0.00    $374.10 03/21/2017
NATIONSTAR MORTGAGE LLC            01/31/2017      1888345    $374.10      $0.00    $374.10 02/23/2017
NATIONSTAR MORTGAGE LLC     V      01/12/2017      1883602   ($374.10)     $0.00    ($374.10) 01/12/2017
NATIONSTAR MORTGAGE LLC     M      01/12/2017      1884655    $374.10      $0.00    $374.10 01/19/2017
NATIONSTAR MORTGAGE LLC            12/31/2016      1883602    $374.10      $0.00    $374.10 01/12/2017
NATIONSTAR MORTGAGE LLC            10/31/2016      1874194    $374.11      $0.00     $374.11 11/22/2016
NATIONSTAR MORTGAGE LLC            09/30/2016      1869361    $375.66      $0.00    $375.66 10/26/2016
NATIONSTAR MORTGAGE LLC            08/31/2016      1864514    $375.66      $0.00    $375.66 09/22/2016
                                                                                                      3
   Case 1:15-bk-15519-SDR    Doc 43     Filed 06/17/20     Entered 06/17/20 10:06:54   Desc
name                        Type     DatePage 6 ofCheck
                                                   6    #     Principal   Interest     Total Reconciled
 NATIONSTAR MORTGAGE LLC           07/31/2016     1859560      $375.66      $0.00    $375.66 08/22/2016
NATIONSTAR MORTGAGE LLC            06/30/2016       1854729    $375.66      $0.00    $375.66 07/22/2016
NATIONSTAR MORTGAGE LLC            05/31/2016       1849754    $210.64      $0.00    $210.64 06/21/2016
NATIONSTAR MORTGAGE LLC            04/30/2016       1844647    $166.63      $0.00    $166.63 05/25/2016
                                                 Sub-totals: $18,653.05    $0.00 $18,653.05

                                                Grand Total:$71,641.53     $0.00




                                                                                                     4
